Exhibit 10.20

 

INDEMNITY AGREEMENT

 

This INDEMNITY AGREEMENT is made as of ____________ (the “Agreement Date”), by
and between Pacific Drilling S.A., a public limited liability company (société
anonyme) organized under the laws of the Grand Duchy of Luxembourg registered
with the Luxembourg register of commerce and companies under registration number
B159658, having its registered office at 8-10 Avenue de la Gare, L-1610,
Luxembourg (the “Company”), and Pacific Drilling Manpower, Inc., a Delaware
corporation and an indirect wholly-owned subsidiary of the Company (“PDMI”), on
the one hand, and _______________ (“Indemnitee”), on the other hand.

WITNESSETH

WHEREAS, the Company is engaged, through its direct and indirect subsidiaries
(collectively, and including the Company, the “Group”), in the business of
providing offshore drilling services through the use of high-specification
floating rigs;

WHEREAS, PDMI provides management services to the Company;

WHEREAS, the Indemnitee has been appointed to serve as a director of the
Company, and may be appointed to serve as a director of other members of the
Group at the request of the Board (as defined below);

NOW, THEREFORE, In consideration of Indemnitee’s service after the date hereof,
the Company and Indemnitee agree as follows:

1.         Definitions.  As used in this Agreement:

(a)        The term “Ad Hoc Group” means, collectively, each of the “Avenue
Parties,” “SVP Parties” and “Other Lenders” (as such terms are defined in that
certain Governance Agreement, dated on or about November 19, 2018, by and among
the Company and the other parties thereto (the “Governance Agreement”)).

(b)        The term “Affiliate” of a Person shall mean any other Person
controlled by, controlling, or under common control with, such Person.

(c)        The term “Board” shall mean the Board of Directors of the Company.

(d)        The term “Change of Control” shall mean the first to occur of any of
the following:

(i)         the acquisition by any Person (other than any one or more members of
the Ad Hoc Group prior to the Nomination Termination Time as defined in  the
Governance Agreement) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934 (the “Exchange Act”)) of
50% or more of the Company’s outstanding shares  (the “Common Shares”);
provided,  however, that for purposes of this subsection (i), the following
events shall not constitute a Change of Control:

(A) any issuance or sale by the Company of its Common Shares to a Person;





1




(B) any acquisition of Common Shares by the Company; or

(C) any acquisition of Common Shares by any employee benefit plan (or related
trust) sponsored or maintained by the Company or one of its Affiliates; or

(ii)       the Incumbent Board ceases for any reason to constitute a majority of
the Board; or

(iii)      the consummation of an Acquisition (as defined in the Articles of
Association of the Company); or

(iv)      approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

(e)        The term “Claim” shall mean a claim related to any Proceeding, or any
separate issue or matter therein, as the context requires, in which Indemnitee
is or will be, or is threatened to be, involved as a party, as a witness or
otherwise, by reason of his Corporate Status, provided that no claim asserted in
any Proceeding brought by the Indemnitee against the Company, PDMI or another
member of the Group or directors or officers of the Company, PDMI or another
member of the Group, other than a Proceeding brought by Indemnitee to enforce
his rights under this Agreement, shall be deemed a Claim without prior approval
of a majority of the Impartial Directors.

(f)        The term “Comparable Policy” shall have the meaning provided in
Section 3(a).

(g)        The term “Corporate Status” shall mean the status of a person as a
(i) director or officer of the Company, PDMI or any other member of the Group,
(ii) fiduciary with respect to any employee benefit plan of the Company, PDMI or
any other member of the Group, or (iii) director, officer, partner, employee or
agent of any other corporation, partnership, joint venture, trust or other
for-profit or not-for-profit entity or enterprise, if such position is or was
held at the request of the Board, in each case whether such position was held
before or after the Agreement Date.

(h)        The term “Determining Body” shall mean (i) the Impartial Directors,
as long as there is at least one Impartial Director, (ii) if the Impartial
Directors so elect, the Independent Directors or (iii) if there are no Impartial
Directors, the Impartial Directors so elect or Indemnitee so requests following
a Change of Control in accordance with Section 7(a) and (b), Independent
Counsel.

(i)         The term “Enforcement Expenses” shall include all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts and
witnesses, travel expenses, and all other costs, disbursements or expenses of
the types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedes bond or other appeal bond or its equivalent.

(j)         The term “Expenses” shall mean any expenses or costs including,
without limitation, reasonable attorney’s fees and retainers, court costs,
transcript costs, fees of experts and witnesses, travel expenses, and all other
customary costs, disbursements and expenses incurred by or on behalf of the
Indemnitee in connection with prosecuting or defending, or preparing to
prosecute or defend, investigating, being or preparing to be a witness in or
otherwise participating in any Proceeding with respect to, a Claim. If any of
the foregoing amounts paid on behalf of Indemnitee are includible within
Indemnitee’s taxable income for federal or state income tax purposes, the
Company will reimburse Indemnitee for any





2




 

taxes incurred with respect thereto by paying to Indemnitee an amount which,
after taking into account taxes on such amount, equals Indemnitee’s incremental
tax liability. Expenses shall not be deemed to include judgments, penalties,
fines or amounts paid in settlement by an Indemnitee, and shall be determined
after taking into account any amounts that have already been paid directly to
the Indemnitee, or to a third party at Indemnitee’s request, either (i) pursuant
to the Insurance Policy or a Comparable Policy or (ii) subject to Section 10, by
another entity or enterprise of a type described in clause (iii) of the
definition of “Corporate Status” that relate to such Claim.

(k)        The term “Impartial Directors” shall mean the directors who are not
parties to a Claim for which indemnification is being sought.

(l)         The term “Incumbent Board” shall mean individuals who, as of the
close of business on the Agreement Date, constitute the Board; provided,
 however, that any individual who becomes a director of the Company after the
Agreement Date through an election by the Company’s shareholders following a
nomination of such individual by the vote of a majority of the directors then
comprising the Incumbent Board, or through nomination pursuant to the Governance
Agreement prior to the Nomination Termination Time as defined therein, shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office is a result of an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board.

(m)       The term “Indemnifiable Costs” shall mean Expenses, judgments, fines,
penalties or amounts paid in settlement that are incurred or paid by or on
behalf of Indemnitee in connection with prosecuting or defending, or preparing
to prosecute or defend a Claim, or serving as a witness with respect to a Claim,
but shall not include any amounts that have already been paid directly to the
Indemnitee pursuant to the Insurance Policy or a Comparable Policy.

(n)        The term “Independent Counsel” shall mean a law firm, or a partner
(or, if applicable, member) of such a law firm, that is experienced in matters
of Delaware corporation law and neither presently is, nor in the past five years
has been, retained to represent: (i) any member of the Group or Indemnitee in
any matter material to any such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel and to
fully indemnify such counsel against any and all expenses, claims, liabilities
and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

(o)        The term “Independent Directors” shall mean the members of the Board
that are “independent directors” as defined by Section 303A of the New York
Stock Exchange Listed Company Manual or successor provision for purposes of
determining whether a majority of the board of directors is independent, whether
or not the Common Shares are then listed on the New York Stock Exchange (the
“NYSE”), and whether or not the Company is subject to the requirement that a
majority of its directors be independent; except that if the Company’s Common
Shares are principally listed on another securities exchange that defines
director independence for purposes of determining whether a majority of the
directors are independent, then the definition of director independence used by
such other principal exchange shall apply.





3




 

(p)        The term “Insurance Policy” shall mean, collectively, (i) the Primary
Directors’ and Officers’ Liability Policy that the Company has obtained from
Zurich Insurance PLC, (ii) the Excess Directors’ and Officers’ Liability Policy
that the Company has obtained from various insurers including Certain
Underwriters at Lloyds, (iii) the Side A DIC Liability Policy that the Company
has obtained from various insurers including Certain Underwriters at Lloyds, for
a total of $75 million of coverage on behalf of its directors and officers, for
the policy period commencing November 19, 2019 and ending November 18, 2020, or
any successor directors’ and officers’ liability insurance policy that the
Company from time to time maintains.

(q)        The term “Law” shall mean (i) the law of August 10, 1915 on
commercial companies, as amended, of the Grand Duchy of Luxembourg and (ii) the
Delaware General Corporation Law.

(r)        The term “Person” shall mean any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(s)        The term “Proceeding” shall mean any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including appeals, whether brought in the right of the
Company or PDMI or otherwise, whether civil, criminal, administrative,
arbitrative or investigative in nature, and whether made judicially or
extra-judicially.

(t)         “Secondary Indemnitors” shall have the meaning provided in Section
10(a).

(u)        The term “Standard of Conduct” shall mean, with respect to any Claim
that is asserted, conduct by the Indemnitee that was in good faith and in a
manner that the Indemnitee reasonably believed to be in, or not opposed to, the
best interest of the Company or PDMI, and, in the case of a Claim which is, or
which is related to, a criminal action or proceeding, conduct that Indemnitee
had no reasonable cause to believe was unlawful. The termination of any Claim by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not meet the Standard of Conduct.

2.         Limitation of Liability.  To the fullest extent provided by Law and
Article Nine of the Articles of Association of the Company (as amended and
restated by the Extraordinary General Meeting of the shareholders of the Company
on November 19, 2018, the “Articles of Association”) and Article 13 of the
Certificate of Incorporation (the “Certificate of Incorporation”) of PDMI (as
each is in effect on the Agreement Date), Indemnitee shall not be liable to the
Company, PDMI or any other member of the Group, or to the shareholders of the
Company, PDMI or any other member of the Group, for any breach of his mandate or
fiduciary duty. If and to the extent such provisions of such Articles of
Association or Certificate of Incorporation are amended to permit further
limitations of liability, Indemnitee shall not be liable for any breach of his
mandate or fiduciary duty to the fullest extent permitted after taking into
account any such amendment.

3.         Maintenance of Insurance.  (a) The Company represents and warrants
that it presently maintains in full force and effect the Insurance Policy, a
copy of which it has made available to the Indemnitee. Subject to Section 3(b)
hereof, the Company hereby agrees that, so long as Indemnitee shall continue to
be a director or officer of the Company, PDMI or any other member of the Group
and for any period thereafter as the Indemnitee is subject to a Claim, the
Company shall maintain in effect for the benefit of Indemnitee one or more valid
and enforceable policies of directors and officers liability insurance





4




 

providing, in all respects, coverage favorably comparing to that currently
provided to Indemnitee under the Insurance Policy (a “Comparable Policy”).

(b)        The Company shall not be required to maintain the Insurance Policy or
a Comparable Policy if, in the reasonable business judgment of a majority of
Independent  Directors of the Company, either (i) the premium cost for such
insurance is excessive when compared to the amount and benefits of coverage
provided, or (ii) the coverage provided by such insurance is so limited by
exclusions, retentions, deductibles or otherwise that there is insufficient
benefit to the Company or its directors and officers from such insurance, in
which event the Company shall use its reasonable best efforts to obtain the
maximum amount of coverage as may be obtained for an annual premium not
exceeding 110% of the annual premium paid by the Company for the most recent
annual renewal of the Insurance Policy.

(c)        If the Company does not purchase and maintain in effect the Insurance
Policy or a Comparable Policy, the Company agrees, to the extent permitted by
law, to hold harmless and indemnify Indemnitee to the full extent of the
coverage that would otherwise have been provided for the benefit of Indemnitee
pursuant to the Insurance Policy.

4.         Indemnification of Indemnitee.  The Company and PDMI each agrees to
hold harmless and indemnify the Indemnitee as follows:

(a)        Indemnity in Connection with Claims Other than Claims by or in the
Right of the Company, PDMI, or any member of the Group.  To the fullest extent
permissible under applicable Law, with respect to any Claim against the
Indemnitee that is not by or in the right of the Company, PDMI, or another
member of the Group, the Company and PDMI shall indemnify and hold harmless
Indemnitee against such Indemnifiable Costs as they are actually and reasonably
incurred, if the Indemnitee has met the Standard of Conduct.

(b)        Indemnification for Proceedings by or in the Right of the Company,
PDMI or any member of the Group.  With respect to any Claim by or in the right
of the Company, PDMI, or any member of the Group, the Company and PDMI shall
indemnify and hold harmless Indemnitee against any Expenses as they are actually
and reasonably incurred, if the Indemnitee has met the Standard of Conduct;
provided  that no indemnification shall be made under this Section 4(b) with
respect to any Claim as to which the Indemnitee shall have been adjudged to be
liable to the Company, PDMI or any member of the Group unless and to the extent
that a court of competent jurisdiction determines that such indemnification
shall be made.

(c)        Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding, and without limiting, any other provision of this
Agreement, to the extent that the Indemnitee is successful in whole or in part
in the defense of any Claim on the merits or otherwise, the Company and PDMI
shall indemnify the Indemnitee against all Expenses actually and reasonably
incurred by the Indemnitee with respect to the Claim to the fullest extent
permitted by Law. For purposes of this paragraph and without limitation, the
termination of any Claim by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such Claim. For avoidance of doubt, to
the extent a Proceeding involves or involved more than one Claim, this
Section 4(c) shall apply separately to each such Claim.

(d)        Indemnification for Expenses of a Witness.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a party
and is not threatened to be made a party, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.





5




 

5.         Additional Indemnity.  In addition to, and without regard to any
limitations on, the indemnification provided for in Section 4 of this Agreement,
the Company and PDMI shall, to the fullest extent permitted by Law, and hereby
do agree to indemnify and hold harmless Indemnitee against all Indemnifiable
Costs as they are actually and reasonably incurred by the Indemnitee, if, by
reason of his Corporate Status, he is a party to any Claim (including a Claim by
or in the right of the Company, PDMI or any member of the Group). The phrase “to
the fullest extent permitted by Law” shall include, but not be limited to, (a)
to the fullest extent permitted by Article 10.2 of the Articles of Association
of the Company, Article 13 of the Certificate of Incorporation of PDMI, and any
provision of the Law that authorizes or permits additional indemnification by
agreement, or the corresponding provision of any amendment or replacement of
such provision of the Law, and (b) to the fullest extent authorized by any
amendments to or replacements of provisions of the Law that expand the extent to
which a public limited liability company (société anonyme) or corporation, as
applicable, may indemnify its directors and officers. Any amendment or repeal of
any provision of the Law that limits the rights of directors or officers to
indemnification shall be deemed to have prospective effect only and shall not
limit or eliminate the rights of the Indemnitee hereunder with respect to any
Claim involving any act, occurrence or omission, or alleged act, occurrence or
omission that took place prior to the date of such amendment or repeal.

6.         Contribution.  (a)          If  the indemnification provided for in
this Agreement is unavailable to Indemnitee in respect of any Claim for any
reason whatsoever (including without limitation because indemnification is
prohibited by virtue of the Law, U.S. federal securities laws or an applicable
court decision), then the Company and PDMI, in lieu of indemnifying Indemnitee,
shall contribute to the amount of Indemnifiable Costs actually and reasonably
incurred and paid or payable by or on behalf of Indemnitee in connection with
such Claims in such proportion as is deemed fair and reasonable in light of all
of the circumstances in order to reflect (i) the relative benefits received by
the Group and Indemnitee in connection with the event(s) and/or transaction(s)
giving rise to such Claims and/or (ii) the relative fault of the Group
(including any Group member’s directors, officers, employees and agents other
than Indemnitee), on the one hand, and Indemnitee, on the other hand, in
connection with such event(s) and/or transaction(s). The Company and PDMI agree
that it would not be just and equitable if contribution pursuant to this Section
6 were determined by pro rata allocation or any other method of allocation that
does not take into account the foregoing considerations.

(b)        The Company and PDMI hereby agree to fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors, employees or agents of any Group member, other than
Indemnitee, who may be jointly liable with Indemnitee.

7.         Certain Procedures.

(a)        Procedures for Notification and Defense of Claims.  To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request therefor and, if a Change of Control has occurred and Indemnitee
so chooses, such written request shall also include a request for the right to
indemnification to be determined by Independent Counsel.  The Company shall be
entitled to participate in the Proceeding in respect of the Claim for which
indemnification is sought at the Company’s own expense.

(b)        Procedure Upon Application for Indemnification.

(i)   Upon receipt of a written request for indemnification pursuant to
Section 7(a), a determination, if such determination is required by applicable
Law, with respect to Indemnitee’s entitlement thereto (which entitlement shall
be limited to whether Indemnitee met the Standard of Conduct with respect to the
Claim for which indemnification is sought) shall be made in the specific case by
the Determining Body.  All determinations and judgments made by the Determining
Body





6




 

hereunder shall be made in good faith.  In the event that the Determining Body
is Independent Counsel, such determination shall be made by Independent Counsel
in a written opinion to the Board, a copy of which written opinion shall be
delivered to Indemnitee.  If the determination of the Determining Body is that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within 10 days after such determination.

(ii)  Indemnitee shall cooperate with the Determining Body in making its
determination with respect to Indemnitee’s entitlement to indemnification,
including by providing, upon reasonable advance request, any documentation or
information as is not privileged or otherwise protected from disclosure, is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification.  Any costs
or expenses (including attorney’s fees and disbursements) incurred by Indemnitee
in so cooperating with the Determining Body shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification), and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

(iii) In the event that a Change of Control has occurred and Indemnitee
exercises his right to have his entitlement to indemnification determined by
Independent Counsel pursuant to Section 7(a), the Independent Counsel shall be
selected by Indemnitee. The Company may, within ten (10) days after written
notice of such selection, deliver to Indemnitee a written objection to such
selection; provided,  however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the Person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Person so selected may not serve as Independent Counsel
unless and until such objection is withdrawn or a court of competent
jurisdiction has determined that such objection is without merit. If, within 20
days after the later of (i) submission by Indemnitee of a written request for
entitlement to indemnification to be determined by Independent Counsel pursuant
to Section 7(a) and (ii) the final disposition of the Proceeding in respect of
the Claim(s) for which indemnification is sought, no Independent Counsel shall
have been selected without objection, Indemnitee may petition a court of
competent jurisdiction for resolution of any objection which shall have been
made by the Company to the selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other Person as the court shall designate.  The Person with respect to whom all
objections are so resolved or the Person so appointed shall act as Independent
Counsel under this Section 7.

(c)        Presumptions and Effect of Certain Proceedings.  In making a
determination with respect to entitlement to indemnification hereunder, it shall
be presumed that Indemnitee is entitled to indemnification under this Agreement
if Indemnitee has submitted a request for indemnification in accordance with
Section 7(a), and the Determining Body shall have the burden of proof to
overcome that presumption in connection with the making of any determination
contrary to that presumption. Neither (i) the failure of the Determining Body to
have made a determination prior to the commencement of any action by Indemnitee
to enforce this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the Standard of Conduct, nor (ii) an actual
determination by the Determining Body that Indemnitee has not met the Standard
of Conduct, shall be a defense to such action or create a presumption that
Indemnitee has not met the Standard of Conduct.  The termination of any
Proceeding or of any Claim therein by judgment, order, settlement or conviction,
or upon a plea of guilty, nolo contendere or its equivalent, shall not (except
as otherwise expressly provided in this Agreement) of itself adversely affect
the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not satisfy the Standard of Conduct.  The knowledge and/or
actions, or failure to act, of any director, officer, agent or employee of any
member of the Group shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.





7




 

8.          Advancement of Expenses.  Notwithstanding any other provision of
this Agreement, the Company shall advance all Expenses incurred by or on behalf
of Indemnitee in connection with the prosecution or defense of any Claim within
30 days after the receipt by the Company or PDMI of a statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of the Claim.  The Company shall advance the
amount of Expenses requested without regard to the Indemnitee’s ability to repay
and without regard to Indemnitee’s ultimate entitlement to indemnification under
the other provisions of this Agreement.  Any request for advancement of Expenses
submitted by Indemnitee shall reasonably evidence the Expenses incurred by
Indemnitee (provided, that in the case of evidence of Expenses for legal
services, any references to legal work performed or to expenditures made that
would cause Indemnitee to waive any privilege accorded by applicable law shall
not be included with such evidence) and, to the extent required by applicable
Law, shall include or be preceded or accompanied by an undertaking by or on
behalf of Indemnitee to repay any Expenses advanced if and to the extent that it
shall ultimately be determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified against such Expenses.  Any advances and undertakings to repay
pursuant to this Section 8 shall be unsecured and interest free.  The right to
advances under this Section 8 shall in all events continue until final
disposition of any Proceedings, including any appeal therein, in respect of each
Claim for which advancement of Expenses is sought. Nothing in this Section 8
shall limit Indemnitee’s right to advancement pursuant to Section 9(e).

9.         Remedies of Indemnitee.

(a)        Subject to Section 9(f), in the event that (1) the Determining Body
determines pursuant to Section 7(b) that Indemnitee is not entitled to
indemnification under this Agreement, (2) advancement of Expenses is not timely
made pursuant to Section 8 of this Agreement, (3) no determination of
entitlement to indemnification shall have been made pursuant to Section 7(b)
within 60 days after receipt by the Company of the request for indemnification
that does not include a request for Independent Counsel, (4) payment of
indemnification is not made pursuant to Section 4(c) or 4(d) or the last
sentence of Section 7(b)(ii) within 10 days after receipt by the Company of a
written request therefor or (5) payment of indemnification pursuant to
Section 4(a), 4(b) or 5 is not made within ten (10) days after a determination
has been made that Indemnitee is entitled to indemnification, then Indemnitee
shall be entitled to an adjudication by a court of his entitlement to such
indemnification or advancement. Indemnitee shall commence such proceeding
seeking an adjudication within the applicable statute of limitations following
the date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 9(a).  Neither the Company nor PDMI shall oppose
Indemnitee’s right to seek any such adjudication.

(b)        In the event that the Determining Body shall have determined pursuant
to Section 7(b) that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 9 shall be conducted in all
respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
commenced pursuant to this Section 9, the Company and PDMI shall have the burden
of proving Indemnitee is not entitled to indemnification or advancement, as the
case may be.

(c)        If a determination shall have been made by the Determining Body
pursuant to Section 7(b) that Indemnitee is entitled to indemnification, the
Company and PDMI shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 9, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification.





8




 

(d)        The Company and PDMI shall be precluded from asserting in any
judicial proceeding commenced pursuant to this Section 9 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company and PDMI are bound by all the
provisions of this Agreement.

(e)        The Company and PDMI shall indemnify Indemnitee against any and all
Enforcement Expenses and, if requested by Indemnitee, shall (within ten (10)
days after receipt by the Company of a written request therefor) advance, to the
extent not prohibited by applicable Law, such Enforcement Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advancement from the Company and/or
PDMI under this Agreement or under any directors’ and officers’ liability
insurance policies (whether or not the Insurance Policy or any Comparable
Policy) maintained by the Company or PDMI, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement or
insurance recovery, as the case may be, in the suit for which indemnification or
advancement is being sought, provided that Indemnitee shall not be entitled to
be so indemnified and shall repay any such advances if it is judicially
determined that such action was not brought or maintained by Indemnitee in good
faith.

(f)        Notwithstanding anything in this Agreement to contrary, the
Determining Body shall not be required to make a determination as to
Indemnitee’s entitlement to indemnification under this Agreement prior to the
final disposition of the Proceeding, including any appeal therein, in respect of
the Claim for which indemnification is sought hereunder.

10.        Primacy of Indemnification; Subrogation.  (a) The Company and PDMI
each hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of expenses and/or insurance provided by
Indemnitee’s employer or certain of its Affiliates (collectively, the “Secondary
Indemnitors”).  The Company and PDMI each hereby agrees (i) that it is the
indemnitor of first resort (i.e., its obligations to Indemnitee are primary and
any obligation of the Secondary Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary), (ii) that it shall be required to advance the full amount of
expenses incurred by Indemnitee and shall be liable for the full amount of all
Expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement and the
Articles of Association of the Company and the Certificate of Incorporation or
Bylaws of PDMI (or any other agreement between the Company, PDMI and
Indemnitee), without regard to any rights Indemnitee may have against the
Secondary Indemnitors, and (iii) that it irrevocably waives, relinquishes and
releases the Secondary Indemnitors from any and all claims against the Secondary
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof.  The Company and PDMI each further agrees that no advancement
or payment by the Secondary Indemnitors on behalf of Indemnitee with respect to
any Claim for which Indemnitee has sought indemnification from the Company or
PDMI shall affect the foregoing and the Secondary Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company or
PDMI.  The Company, PDMI and Indemnitee agree that the Secondary Indemnitors are
express third party beneficiaries of the terms of this Section 10(a).

(b)        Except as provided in paragraph (a) above, in the event of any
payment under this Agreement, the Company and PDMI shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee (other
than against the Secondary Indemnitors), who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company and/or PDMI to bring suit to
enforce such rights.

(c)        Except as provided in paragraph (a) above, neither the Company nor
PDMI shall be liable under this Agreement to make any payment of amounts
otherwise indemnifiable hereunder if and





9




 

to the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise.

(d)        Except as provided in paragraph (a) above, if the Claim against
Indemnitee relates to a Corporate Status that he holds for another entity or
enterprise that is described in clause (iii) of the definition of “Corporate
Status,” and if Indemnitee is or may be entitled to indemnification with respect
to such Claim from such entity or enterprise, Indemnitee shall, following a
request from the Company or PDMI that he do so, apply to such entity or
enterprise for indemnification with respect to the Claim, and the Company's or
PDMI’s obligation to indemnify or advance Expenses hereunder to Indemnitee
related to such Corporate Status for such other entity or enterprise shall be
reduced by any amount Indemnitee has actually received as indemnification or
advancement of expenses from such other entity or enterprise.

11.       Saving Clause.  If any provision of this Agreement is determined by a
court having jurisdiction over the matter to violate or conflict with applicable
law, the court shall be empowered to modify or reform such provision so that, as
modified or reformed, such provision provides the maximum indemnification
permitted by law and such provision, as so modified or reformed, and the balance
of this Agreement, shall be applied in accordance with their terms. Without
limiting the generality of the foregoing, if any portion of this Agreement shall
be invalidated on any ground, the Company and PDMI shall nevertheless indemnify
Indemnitee to the full extent permitted by any applicable portion of this
Agreement that shall not have been invalidated and to the full extent permitted
by law with respect to that portion that has been invalidated.

12.       Non-Exclusivity.  (a)  The indemnification and advancement of Expenses
provided by or granted pursuant to this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee is or may become entitled under any
statute, Articles of Association, Certificate of Incorporation, by-law,
authorization of shareholders or directors, agreement, or otherwise.

(b)        It is the intent of the Company and PDMI by this Agreement to
indemnify and hold harmless Indemnitee to the fullest extent permitted by law,
so that if applicable law would permit the Company and PDMI to provide broader
indemnification rights than are currently permitted, the Company and PDMI shall
indemnify and hold harmless Indemnitee to the fullest extent permitted by
applicable law notwithstanding that the other terms of this Agreement would
provide for lesser indemnification.

13.       Confidentiality.  The Company and Indemnitee shall keep confidential
to the extent permitted by law and their fiduciary obligations all information
and determinations provided pursuant to or arising out of the operations of this
Agreement and the Company, PDMI and Indemnitee shall instruct its or his agents
and employees to do likewise.

14.       Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which taken
together shall be deemed to constitute a single instrument

15.       Applicable Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, USA. The Company,
PDMI and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Court of Chancery of the State of Delaware or, if such
court lacks jurisdiction, another state or federal court located in the State of
Delaware (such court, as applicable, the “Delaware Court”), and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of the Delaware
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (iii) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court, and (iv) waive,





10




 

and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

16.       Successors and Assigns.  This Agreement shall be binding upon
Indemnitee and upon the Company and PDMI, and each of their successors and
assigns, and shall inure to the benefit of Indemnitee’s heirs, personal
representatives, and assigns and to the benefit of the Company, PDMI and each of
their successors and assigns. The Company shall require and cause any successor,
and any direct or indirect parent of any successor, whether direct or indirect
by purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

17.       Amendment.  No amendment, modification, termination or cancellation of
this Agreement shall be effective unless made in writing signed by the Company,
PDMI and Indemnitee.  Notwithstanding any amendment, modification, termination
or cancellation of this Agreement or any portion hereof, but except as may be
expressly set forth therein, Indemnitee shall be entitled to indemnification in
accordance with the provisions hereof with respect to any acts or omissions of
Indemnitee which occur prior to such amendment, modification, termination or
cancellation.

18.       Gender.  All pronouns and variations thereof used in this Agreement
shall be deemed to refer to the masculine, feminine or neuter gender, singular
or plural, as the identity of the person, persons, entity or entities referred
to may require.

19.       Acknowledgments.  Each of the Company and PDMI expressly confirms and
agrees that it has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve or continue to serve
as a director or officer of the Company, PDMI and/or other members of the Group,
and acknowledges that Indemnitee is relying upon this Agreement in agreeing to
serve or in continuing to serve as a director or officer of the Company, PDMI
and/or other members of the Group, and that this Agreement shall be effective
for the Indemnitee as of the very moment he begins his mandate as a director or
officer of the Company prior to the publication of his appointment as such in
the Official Gazette (Memorial).  Both the Company and PDMI, on the one hand,
and Indemnitee, on the other hand, acknowledge that in certain instances, U.S.
Federal law or public policy may override applicable law and prohibit the
Company or PDMI from indemnifying its directors and officers under this
Agreement or otherwise. For example, the Company, PDMI and Indemnitee
acknowledge that the Securities and Exchange Commission (the “SEC”) has taken
the position that indemnification is not permissible for liabilities arising
under certain federal securities laws, and federal legislation prohibits
indemnification for certain ERISA violations. Indemnitee understands and
acknowledges that the Company and PDMI have undertaken or may be required in the
future to undertake with the SEC to submit the question of indemnification to a
court in certain circumstances for a determination of the Company’s or PDMI’s
right under public policy to indemnify Indemnitee.

20.       Exceptions.  Notwithstanding any other provision herein to the
contrary, neither the Company nor PDMI shall be obligated pursuant to the terms
of this Agreement to indemnify Indemnitee in respect of remuneration paid to the
Indemnitee if it shall be determined by a final judgment or other final
adjudication that such remuneration was in violation of law.

[Remainder of Page Intentionally Blank]

 





11




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and signed as of the date and year first above written.

 

 

 

 

 

PACIFIC DRILLING S.A.

 

 

 

 

 

 

 

By:

 

 

 

Bernie G. Wolford

 

 

Chief Executive Officer

 

 

 

 

 

PACIFIC DRILLING MANPOWER, INC.

 

 

 

 

 

 

 

By:

 

 

 

Bernie G. Wolford

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Indemnitee

 

 

 

 

12

